Citation Nr: 1721848	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include presbyopia ocular muscle imbalance and diplopia.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma.

3.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected anxiety and also claimed as due to herbicide exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

During the appeal period, the Veteran testified in hearings held at the RO before a Decision Review Officer (DRO).  Transcripts of these proceedings have been associated with the Veteran's claims file.

When this case was before the Board in June 2014 and August 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The issues of entitlement to service connection for an eye disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and are






FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents in service.

2.  Rheumatoid arthritis did not originate in service or until more than a year after discharge, is not otherwise etiologically related to service, and is not proximately due to or the result of, or aggravated by service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. §  3.309 (e) (including DM, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307 (a)(6)(ii). 

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044   (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board will analyze the Veteran's claim of entitlement to service connection for rheumatoid arthritis on direct, secondary, and presumptive theories of entitlement.  

	Factual History

Service personnel records show that the Veteran did not serve overseas, and instead served in the Continental United States during her active duty.

In February 2010, the Veteran indicated that she was seeking service connection for rheumatoid arthritis as secondary to her service-connected anxiety disorder.  Her rheumatoid arthritis was diagnosed in 2008 according to a statement received in March 2010 from A.A., M.D.  Dr. A.A. indicated that rheumatoid arthritis can be associated with depression and anxiety, and that the Veteran's past psychiatric history made her more susceptible to suffer with this condition.  Dr. A.A. noted that the Veteran's pain control had been difficult in part because of depression.  

Also, in her August 2011 notice of disagreement, the Veteran also contended that her rheumatoid arthritis was caused by herbicide exposure while she was stationed at Fort McClellan in Alabama from June to September 1970.  Also, in a September 2012 statement, the Veteran contended that she was exposed to chemicals that were a component of Agent Orange in the water at Fort McClellan.  She submitted an internet article in August 2013 discussing the purported manufacturing and storage of Agent Orange near Fort McClellan.  These arguments were also iterated in her substantive appeal, received in September 2012.  Also, in an August 2013 DRO hearing, the Veteran testified that rheumatoid arthritis was caused by exposure to chemicals in a gas chamber at Fort McClellan.  

The Veteran attended a VA examination in July 2010.  The Veteran described the onset of achy joints in 2007, and noted that the condition's course since then had been intermittent with remissions.  The VA examiner cited to causes and risk factors supplied by the Mayo Clinic, noting that a genetic component appeared to be a likely cause of rheumatoid arthritis, and that although genes don't actually cause the condition, they could make one more susceptible to environmental factors, such as infection with certain viruses and bacteria.  The examiner noted that the risk factors particular to the Veteran were her sex, family history, and her history of smoking.  The examiner provided no medical opinion on the matter of whether rheumatoid arthritis was aggravated by her service-connected anxiety disorder.  

Noting this deficiency, the Board remanded this claim in June 2014 for a supplemental opinion.  This examination was conducted in December 2014.  The examiner was asked whether it was at least as likely as not that the Veteran's current rheumatoid arthritis was caused or aggravated by her service-connected anxiety disorder and whether rheumatoid arthritis is directly related to the Veteran's service.  The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's service.  Noting that the Veteran was in active duty from 1970 to 1973, the examiner commented that current medical literature does not support the Veteran's time in the military causing rheumatoid arthritis to have onset over thirty years later.   The examiner did not provide a response to the questions addressing the Veteran's claim on a secondary theory of entitlement, however.  For this reason, an addendum opinion was ordered by the Board in the August 2015 remand.  

Pursuant to the Board's remand, a VA examiner provided an opinion in December 2015.  The examiner indicated that she had reviewed all available records.  First, she opined that the Veteran's rheumatoid arthritis was less likely than not incurred in or caused by service.  In explanation, the examiner noted that a thorough review of the service treatment records showed no evidence of the Veteran being diagnosed with rheumatoid arthritis while in service or having symptoms consistent with rheumatoid arthritis during that time.  Next, the examiner noted that there was no current medical evidence that anxiety causes or permanently worsens rheumatoid arthritis.  The cause of the condition was currently unknown but thought to be genetic.  The Veteran's major risk factors included her sex, age, and smoking history.  Although studies were being conducted pertaining to bodily response to stress and a potential link to rheumatoid arthritis, the examiner explained that there was no evidence to support a finding that the Veteran's service-connected anxiety permanently worsened or caused rheumatoid arthritis.  She cited to various medical sources in providing these opinions.  

In response to a query to the JSRRC, the JSRRC responded that although the Veteran's unit was stationed at Ft. McClellan during the time she claims, available U.S. Army records do not document the spraying, testing, transporting, storage or usage of Agent Orange or other tactical herbicides at Fort McClellan during that same period.

	Analysis

As an initial matter, the Board finds that the Veteran was not exposed to herbicide agents during service.  She indisputably did not serve in the Republic of Vietnam.  

With respect to her claimed exposure from the Monsanto Corporation, the article she submitted was not from a medical or scientific publication, and does not otherwise constitute medical or scientific literature.  It is from a website catering to veterans' issues, written by a Veteran in the context of his own apparently unsuccessful appeal.  The article incorrectly states that PCBs (by which the Board assumes the author meant polychlorinated biphenyls) are a principle component of Agent Orange.  (In fact, the two active ingredients in Agent Orange were instead dichlorophenoxyacetic acid and trichlorophenoxyacetic acid, with a byproduct of tetrachlorodibenzo-p-dioxin.)  In any event, in his article the author contends that Monsanto dumped "tons of PCBs into [Anniston, Alabama]" and nearby Fort McClellan.  The article alleges that Fort McClellan had its own factory to produce "live agents" of Agent Orange, and that Agent Orange canisters were stored near barracks.

The author does not provide any support for his understanding that Fort McClellan was contaminated by Monsanto, or that Fort McClellan otherwise was contaminated by Agent Orange or other tactical herbicides.  In fact, the JSRRC affirmatively indicated that official U.S. Army records do not establish the presence of Agent Orange at that base during the time the Veteran served at the base.  The Board affords greater probative value to the research of the JSRRC than to the statements of the article's author. 

In short, the evidence does not establish that the Veteran was exposed to herbicide agents.   

The Board points out that even if the Veteran were exposed to herbicide agents, rheumatoid arthritis is not a condition covered by the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e).  Thus, the statutory presumption to service connection on the basis of exposure to herbicide agents during service would in any event be inapplicable here.

Next, to the extent rheumatoid arthritis can be considered a chronic disease under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a), private treatment records show that the Veteran was diagnosed with rheumatoid arthritis in 2008.  The Veteran does not contends that she developed rheumatoid arthritis within a year of service discharge, and there otherwise is no medical evidence showing rheumatoid arthritis until decades after service.  Thus, the statutory presumption to service connection is not warranted on a chronic disease basis.  

Nor does the evidence suggest, that rheumatoid arthritis is otherwise related to the Veteran's active duty.  Service treatment records of record do not reference any problems pertaining to rheumatoid arthritis.  The evidence shows that rheumatoid arthritis first manifested over thirty years after the Veteran's military service.  There is no competent evidence suggesting that the rheumatoid arthritis either originated during service or is otherwise due to service.  Similarly, the Veteran's contention that rheumatoid arthritis is related to exposure to toxins from a gas chamber during her service at Fort McClellan is without merit.  Her service treatment or military personnel records show no evidence that the Veteran underwent gas chamber training as part of her basic training while stationed at Fort McClellan.  Even if such exposure was conceded, there is no competent evidence of record to suggest that rheumatoid arthritis is related to such exposure.  

Moving to the Veteran's primary contention, that her rheumatoid arthritis is secondarily related to service-connected anxiety, the Board finds that service connection must be denied on this basis.  While the July 2010 and June 2014 VA opinions were inadequate to fully address this theory of entitlement, the December 2015 VA opinion sufficiently addressed the Veteran's claim.  The examiner provided thorough rationale and clearly expressed her conclusions.  The opinion is thus accorded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).  The Board finds this opinion to be more probative than the opinion received in March 2010 from Dr. A.A., who expressed that rheumatoid arthritis can be associated with depression and anxiety.  Dr. A.A.'s statement does not directly address the Veteran's case, but rather describes how traits present with the Veteran could result in rheumatoid arthritis or aggravate such a condition.  Moreover, the opinion is equivocal, and offers no more than the possibility that there could be a connection.  In short, the opinion is speculative and the Board does not accord the statement probative weight.  The December 2015 VA opinion is the most probative evidence of record regarding the question of whether rheumatoid arthritis is proximately due to or the result of, or aggravated by, service-connected anxiety.  

The Board has also considered the Veteran's lay statements contending that she suffers from rheumatoid arthritis because of various causes.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnosis or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the Veteran is competent to comment on observable symptoms that pertain to rheumatoid arthritis.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render an opinion on the cause of rheumatoid arthritis, to include its relation to service-connected anxiety or to purported herbicide exposure during military service.  Consequently, her statements regarding rheumatoid arthritis are not competent for nexus purposes.  In any event, the probative evidence of record outweighs the Veteran's statements.  

In short, the Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.  

REMAND

Remand is required for further development before adjudicating the Veteran's claim.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical conclusion must support its conclusions with analysis. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Eye Disorder

First, remand is required for the Veteran's claim of entitlement to service connection for an eye disorder, including presbyopia ocular muscle imbalance, and diplopia.

By way of history, the Veteran's June 1970 enlistment examination documents alternating esotropia.  In May 1972, the Veteran underwent surgical recession of her left lateral rectus with resection of the left medial rectus.  The final diagnosis was left exotropia, and the operation performed was strabismus repair.  Post-operative notes shows that diplopia was much improved with normal residual post-operative symptoms improving over more than one week.  It was noted that exotropia of the left eye existed prior to service and that it was not incurred in the line of duty.  

In a February 2008 statement, the Veteran described having an eye surgery for double vision and crossed eyes.  The operation was conducted on the left eye, and the surgery did correct the problem.  The Veteran contended that post-service, in 1998, she began to have the same problems.  She subsequently underwent the same surgery for the right eye, as the left eye had too much scarring.  Her vision in the left eye was described as poor.  Furthermore, the Veteran's husband indicated in September 2008 that when he met her in May 1973, her eyes were straight, and that she did not begin to have problems with her eyes thereafter until February 2002.

Post-service private treatment records from April 1997 show the Veteran reporting that her eyes would become blurry sometimes, with glasses not helping.  She presented for a VA examination in September 1997.  At that time, her complaints included very poor and blurred vision for approximately one year.  The symptoms had been worsening.  At that time, the Veteran was diagnosed with ocular muscle imbalance and presbyopia.  No etiological opinions were rendered.  

In February 2002, the Veteran complained of increasingly large esotropia, and in April 2002, Dr. H.S.M. performed right lateral rectus resection and right medial rectus recession surgery.  

Another private physician, Dr. A.S.B., indicated in April 2009 that he felt that the Veteran had consecutive alternating esotropia primary to her first surgery for esotropia.  He concluded that the in-service surgery was done only for the sake of cosmetics, and not for correction.  His reason for this was that it was his first examination of the Veteran with a review of the service treatment records.  He opined that the in-service surgery had an impact on the progression or aggravated the pre-service congenital disease.  

In a March 2010 hearing, the Veteran testified that her in-service eye surgery was necessitated for medical reasons, as she had been having headaches beforehand.  

The Veteran was provided a VA examination for her eye claim in November 2014.  Then, she was diagnosed with exotropia, blepharitis, and nuclear sclerosis.  The examiner found no evidence of diabetic retinopathy in either eye, but noted that the Veteran had suffered from dry eyes with blepharitis since 2010.  The examiner noted that the Veteran had strabismus since childhood, and her left eye was the weaker eye.  The examiner reported that the Veteran did not have any double vision at that time.  Her eyes were dry, but she used artificial teras once or twice per week.  She was a known smoker and would have one glass of wine per week.  The examiner opined that the Veteran's eye conditions were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, in a December 2014 addendum, the examiner noted that the favorable opinion was provided in error and that the Veteran's eye conditions are less likely than not due to any service connected injury or diagnosis.  The examiner noted that the Veteran had a weaker left eye since childhood, which was probably amblyopia.  Her initial strabismus surgery was done on the left eye in 1972, and she underwent another one in 2002 on her right eye.  These surgeries, found the examiner, were done for cosmetic reasons to help straighten her eyes.  The surgeries were not related to any service-connected injury.  She had developed nuclear sclerosis, which is age related, noted the examiner.  Smoking was also a risk factor for developing nuclear cataract.  Presbyopia is also an age related condition due to the loss of the ability to focus for reading, and every person would have this condition after age 40.  In a different portion of the questionnaire, the examiner explained that smoking was risk factor for dry eyes.  

In a December 2015 addendum, the VA examiner indicated that the Veteran had dry eyes, which was more likely than not due to her long standing history of smoking.  For her nuclear sclerosis, the examiner opined that the condition was age related and more likely than not due to her long standing history of smoking, as smoking increased the risk of developing nuclear cataract.  For the medical history of strabismus surgery, there was some residual left exotropia.  The surgeries were done to the extraocular muscles and would not contribute to developing cataract in the dry eyes, opined the examiner. 

The AOJ requested yet another addendum in April 2016 in order to comply with the Board's August 2015 directives.  The examiner noted that the Veteran had strabismus surgery in 1972 during her surgery.  She underwent surgery again post-service in the right eye as her eyes started drifting.  This was a natural progression of her congenital strabismus, opined the examiner, and the condition was not aggravated by her surgery in 1972 during service.  The examiner explained that this opinion was not the same as the favorable opinion provided by Dr. A.S.B., who opined that the Veteran's in-service surgery had an impact on the congenital condition's progression or aggravated the pre-service congenital disease.  In light of this discrepancy, the VA examiner recommended that VA seek a second opinion from a specialist for the congenital strabismus.  Specifically, it was recommended that a pediatric ophthalmologist provide an opinion, as that specialty would be more qualified to provide an opinion in this case.  

At issue here is not whether the Veteran had an eye condition during service.  Rather, the issue is whether the Veteran's congenital strabismus had superimposed injury or disease in service that resulted in additional eye disability.  The Veteran contends that her May 1972 eye surgery during service caused superimposed injury or disease resulting in additional eye disability.  The Board finds that remand is appropriate to obtain a clarifying opinion on a fee basis from a medical professional who is either a pediatric ophthalmologist or is similarly qualified.  

Respiratory Disorder

Next, remand is required for the Veteran's claim of entitlement to service connection for a respiratory disorder.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  Because asthma was not noted at entry, the presumption of soundness applies.  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence both that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Accordingly, the obtained opinions must comply with this legal framework.

Here, the Board remanded the claim of entitlement to service connection for a respiratory disorder for an opinion that complied, in part, with the standard of evidence required to rebut the presumption of soundness.  An examiner was to ascertain whether it was clear and unmistakable that any respiratory disability, to include asthma, preexisted service, and if so, whether it was clear and unmistakable that asthma was not aggravated during service, or, that any increase was due to the natural progression of the respiratory disorder.  The examiner opined that the Veteran's asthma, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness."  As rationale, the examiner noted that the Veteran's current diagnosis is COPD, and that there was no evidence of preexisting asthma permanently worsening during the service.  

This opinion is inadequate.  The examiner's opinion complies with the regulatory framework for the first prong of the presumption of soundness analysis.  However, the opinion does not support a conclusion that asthma was clearly and unmistakably not aggravated by service.  Yet another remand is necessary for this claim for compliance with the legal framework of the presumption of soundness.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a fee-based pediatric ophthalmologist or a similarly qualified medical professional to provide an opinion for the Veteran's claim of entitlement to service connection for an eye condition.  If such a fee-based examination can not be arranged, the AOJ must document the reason in detail.  The claims file must be made available to and be reviewed by the examiner.  The following opinion should be obtained:

For the Veteran's congenital strabismus, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional eye disability during service. Specifically, the examiner should discuss the May 1972 eye surgery done during service.

2.  Return the claims file to the provider who conducted the December 2015 addendum opinion, if available, for an addendum opinion addressing the Veteran's claimed respiratory disability.  The examiner should be requested to review the file and the examination report.  Upon completion of that review, the examiner should provide responses to the following questions

a.  Is it clear and unmistakable (obvious, manifest, and undebatable) that any respiratory disability, including asthma, pre-existed active service.

b.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any identified pre-existing respiratory disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


